Citation Nr: 1447296	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3 Entitlement to service connection for scrotal pain.

4.  Entitlement to service connection for rectum pain.

5.  Entitlement to service connection for cerebrovascular accident.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION


The Veteran served on active duty from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2010 rating decision issued by the Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for scrotal pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown to be present in service or an organic disease of the nervous system within one year of service, nor was it shown to have been caused by exposure to noise in service.  Bilateral hearing loss is first documented many years after service.

2.  It is at least as likely as not that tinnitus onset during service.

3.  The Veteran was not shown to have a disease or injury causing rectal pain.

4.  Cerebrovascular accident was not shown to have been present in service or within one year of service, nor was it shown to have been caused by a disease or injury in service.  Cerebrovascular accident occurred many years after service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in, or aggravated by, service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  A disease or injury characterized by rectal pain was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Cerebrovascular accident was not incurred in, or aggravated by, service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112. 1113, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a March 2010 letter that informed the Veteran of the criteria for establishing service connection for a claimed disability and how VA assigns ratings and effective dates for service connected disabilities.  The letter also explained how VA could assist the Veteran with developing evidence in support of his claims.  

Evidentiary development of the claim has also been completed.  Evidence of record includes service treatment records, treatment records from after service, Social Security Administration (SSA) disability records, and VA examination reports.  While the records pertaining to treatment for the Veteran's strokes are not of record, the Veteran was requested to provide releases for all the medical providers who treated him for his claimed disabilities, and records were duly obtained for all of the providers identified by the Veteran.  VA is unable to obtain medical records which are not identified by the Veteran and for which a properly executed release is not provided.  There is no indication that additional identifiable evidence exists that is relevant to the Veteran's claims.  Therefore, there is no prejudice to the Veteran in adjudicating his claims for service connection for hearing loss, tinnitus, rectal pain, and cerebrovascular accident, at this time.

Service connection

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of noise exposure during his service.  He claims that he had rectal pain in service that continued to the present time.  He did not make any specific argument as to why he believes that his cerebrovascular accidents were related to his service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including organic disease of the nervous system or brain thrombosis , may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

A.  Bilateral hearing loss and tinnitus

The Veteran contends that he had bilateral hearing loss and tinnitus since service.  Audiograms showed normal hearing at entry and at separation for all tested frequencies.  Treatment records do not show hearing loss until long after service.  

The Veteran was afforded a VA audiological examination in July 2010.  At that time he reported exposure to military noise from weapons on the range, large trucks, and jeeps.  After service he worked as a welder for 18 years and as a maintenance worker for 3 years cutting grass and using equipment such as weed eaters, leaf blowers, and chain saws.  Recreational noise exposure included lawn equipment, table saws, and home projects.  He had a history of myocardial infarction in January 2010.  Audiological testing showed normal to moderately severe sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  

The examiner opined that hearing loss and tinnitus were unrelated to the Veteran's military service, explaining that audiograms at entry and discharge were normal and did not show any significant worsening threshold shifts of hearing in either ear.  She opined that the Veteran's current hearing loss and tinnitus may be related to other occupational noise exposure, presbycusis, and/or heart problems.  

The evidence does not show that it is at least as likely as not that the Veteran's bilateral hearing loss is related to his military service.  While the Veteran contends that he had diminished hearing since service, an audiogram in January 1973, shortly before his discharge, showed objectively normal hearing.  There is no objective evidence of hearing loss until decades after service.  Thus, it is also unlikely that hearing loss was present to a compensable degree within one year of service.  The VA examiner considered the Veteran's history of noise exposure, audiological test results, and reported symptoms, and concluded that his hearing loss was not related to military noise exposure.  The countervailing lay opinion of the Veteran is less probative than that of the examining audiologist because the audiologist applied her specialized expertise to the facts of record and there is no showing that the Veteran has similar education or knowledge about audiology or the functions of the ear.  To the extent that he reports that he noticed a decrease in acuity during service, he is competent to report such observation.  However, this after the fact report is inconsistent with the in-service normal findings and is not credible.  Thus, service connection for bilateral hearing loss is denied.  

However, giving the benefit of the doubt, tinnitus was incurred in service.  The Veteran reported that tinnitus started in service in the early 1970s.  The Veteran is competent to report that he heard ringing in his ears since service and there is nothing of record suggesting that his statements in this regard are untrustworthy.  While the examining audiologist related the Veteran's tinnitus to post-service hearing loss, her opinion did not explain the Veteran's contention that he had tinnitus in service and still had tinnitus.    For this reason, the Board will grant service connection for tinnitus. 

B.  Rectal pain

The Veteran's service treatment records reflect that he reported groin and rectum pain in July 1971.  At the time it was noted that the Veteran did not have hemorrhoids but had bilateral prostatic tenderness.  The assessment was inguinal hernia and prostatitis.  There is no indication that the rectal pain was a chronic complaint in service, and the Veteran's anus and rectum were assessed as normal at his January 1973 separation physical.  Treatment records after service also generally do not concern rectal pain.  

At his VA examination in July 2010 the Veteran reported that since service he had an intermittent sharp pain that occurred with no particular trigger or pattern.  It happened every two to three days and lasted for a couple of minutes. He denied any rectal bleeding or surgeries.  He reported occasional black stools but related this to use of Pepto Bismol.  Examination of the rectum and anus showed no visible hemorrhoids or active bleeding.  The examiner assessed no clinical or objective findings for the etiology of rectal pain.  The examiner was unable to provide any opinion on the relationship of the Veteran's claimed rectal pain to service because of the lack of any objective findings to explain the rectal pain.  

While the Veteran claims to have experienced intermittent rectal pain in and since service, there is no indication that he has ever been diagnosed with a disease or injury of the rectum.  Pain alone, without a diagnosed or identifiable underlying  disease or injury, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (2001).  Rather, there must be a disability and one that results from a disease or injury.  While the Veteran may believe that he has a rectal disorder, he is not competent to diagnose an unobservable rectal condition and indeed he has not done so, stating only that he has rectal pain.  Since there is no identifiable disease or injury in this case, there is no basis for service connection of a disorder productive of rectal pain. 

C.  Cerebrovascular accident

The Veteran's service treatment records are negative for any documentation of or reference to a cerebrovascular accident.  According to the Veteran, the strokes occurred in the early 2000's, which is long after his service.  As previously noted, the Veteran never explained why he thought that this condition was related to his service other than making a generalized statement that he had all of his claimed conditions in service.  His treatment records from many years after service show a history of past cerebrovascular accidents.  

At a VA examination in July 2010 the Veteran reported that he had three cerebrovascular accidents in the past in 2003 and 2004 affecting the right side of his body.  The Veteran explained that his right arm and leg were weaker than they had been before and his grip strength was also weaker.  The examiner diagnosed coronary artery disease status post 4 vessel bypass, status post myocardial infarction with valvular replacement and transvenous pacemaker; essential hypertension that was controlled on the Veteran's current medical regimen; and status post 3 cerebrovascular accidents by history with residual weakness of the right upper and lower extremities.  

The examiner opined that the Veteran's strokes were most likely related to his longstanding hypertension and diabetes rather than to anything that occurred during his military service.  The examiner noted that the Veteran's hypertension was unrelated to elevated blood pressure readings that the Veteran had in service because the elevated readings in service were limited to a short period right after enlistment and seemed to normalize a few months later, being normal at the time of his discharge physical.  Also there was no evidence of hypertension between the Veteran's discharge in 1973 and 2009 documentation of a history of hypertension.  In any event, the Veteran is not service connected for either hypertension or diabetes so he may not be service connected for cerebrovascular accident on a secondary basis related to either of these disorders.

There is no evidence that a cerebrovascular accident occurred in service or within a year thereof insofar as the Veteran admits the strokes occurred in 2003-2004, approximately thirty years after service.  There is absolutely no evidence linking them to anything that occurred in service and indeed the Veteran has not presented any theory as to the claimed connection between this condition and his service.  Since there is no disease or injury in service and no nexus to service, service connection for cerebrovascular accident is denied.  


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.

Service connection for rectal pain is denied.

Service connection for cerebrovascular accident is denied.


REMAND

The Veteran claims service connection for scrotal pain which he alleges that he had since service.  Service treatment records show complaints related to groin pain and swollen scrotum.  There is some question of whether the Veteran had an inguinal hernia in service, as he was at times diagnosed with hernia and was placed on a profile for inguinal hernia, but other examination notes indicate that there was no hernia present.  

Treatment records after service do not show evidence of an inguinal hernia or frequent complaints of scrotal pain.  However, at a July examination the Veteran reported diffused scrotal and testicular pain that was exacerbated by lifting but was not significantly life altering.  He was unsure whether it began around the time of an inguinal hernia repair and was unsure if he had an inguinal hernia repair in the past.   He reported that the problem had been ongoing for more than ten years.  Examination of the testicles showed that they felt "fairly normal."   The examiner diagnosed "vague scrotal-testicular pain of unknown etiology."  However, apparently subsequently a scrotal ultrasound was conducted which showed bilateral varicocele and the possibility of prior epididymitis.  It does not appear that the examiner considered the results of the ultrasound in his examination report.  Therefore, an addendum should be obtained addressing the relationship of the ultrasound findings to the Veteran's complaints in and after service.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the July 2010 examination report addressing the ultrasound findings in  July 2010.  The examiner should indicate whether the findings of bilateral varicocele and question of prior epididymitis are related to the Veteran's current complaints and/or to a disease or injury that occurred during the Veteran's service, including his complaints of groin pain and scrotal swelling.  A complete rationale should be provided for all conclusions which are expressed.  If the examiner determines that another in person examination is necessary in order to resolve the questions presented herein, then this should be conducted.

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


